Per Curiam,
A clear and concise statement of the facts developed at the trial appears in the opinion of the learned judge of the Common Pleas dismissing the motion to take off the nonsuit. The only ground on which the defendant could be held liable was that the conductor was negligent in not stopping the train after he had investigated *171the report that a passenger who had gone on the platform after the train had started from the station, was missing. His investigation which was made promptly and intelligently disclosed nothing as to the actual occurrence. When it was completed the train was at a place where it could not be stopped with due regard to the safety of the passengers and it was within a minute or two of the next station at which he gave notice that would start an investigation. In the absence of evidence that the defendant in any way caused the fall of the deceased from the train or omitted to do anything which it could reasonably be required to do under the circumstances, there was nothing to submit to the jury.
The judgment is affirmed.